Citation Nr: 9915768	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  98-00 149	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for residuals of 
injuries to the left and right legs.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for cramping in the 
feet and legs.

5.  Entitlement to service connection for residuals of 
frostbite.

6.  Entitlement to service connection for a knee disorder.

7.  Entitlement to an increased (compensable) disability 
evaluation for anal fissure, postoperative.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 1997 from the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for a back 
disorder, residuals of injuries to the left and right legs, a 
neck disorder, cramping in the feet and legs, residuals of 
frostbite, and a knee disorder, and granted service 
connection for an anal fissure and assigned a noncompensable 
evaluation thereto.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on October 27, 1998, at 
which time he testified with respect to the claims now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.

The issues concerning entitlement to service connection for a 
back disorder and to an increased (compensable) evaluation 
for residuals of an anal fissure will be addressed in the 
remand section of this decision.


FINDINGS OF FACT

1.  A disability due to residuals of injuries to the left leg 
and right leg is not shown inservice, nor is one currently 
shown by competent medical evidence.

2.  A neck disorder is not shown by competent medical 
evidence to be related to service.  

3.  A disability due to cramping in the feet and legs is not 
shown inservice, nor is one currently shown by competent 
medical evidence.

4.  Residuals of frostbite is not shown by competent medical 
evidence to be related to service.  

5.  A knee disorder is not shown by competent medical 
evidence to be related to service.

6.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection for residuals of injuries to 
the left and right legs, a neck disorder, cramping in the 
feet and legs, residuals of frostbite, and a knee disorder, 
are plausible.  


CONCLUSION OF LAW

The claims of entitlement to service connection for residuals 
of injuries to the left and right legs, a neck disorder, 
cramping in the feet and legs, residuals of frostbite, and a 
knee disorder, are not well grounded.  38 U.S.C.A. §  5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles Relating to Service Connection and Well 
Groundedness

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78  (1990).  If a claim is not well 
grounded, then the appeal fails and there is no further duty 
to assist in developing facts pertinent to the claim since 
such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991).

A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a).  Where such evidence is 
not submitted, the claim is not well grounded, and the 
initial burden placed on the veteran is not met.  See Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary assertions 
by the veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible.  See King 
v. Brown, 5 Vet. App. 19  (1993).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in active service.  
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
There are some disabilities, including arthritis, where 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  Id.  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete the application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the appellant has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make these claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a).

Residuals of Injuries to the Left and Right Legs and Knee 
Disorder

The veteran contends that he is entitled to service 
connection for residuals of injuries to the left and right 
legs.  He alleges that these injuries occurred as the result 
of an accident during active duty when he was pinned between 
two trucks.

The veteran's October 1950 preinduction examination revealed 
normal findings.  Service medical records contain no evidence 
of treatment for leg injuries, nor is there evidence of an 
accident involving being pinned by a truck in the service 
records.  His December 1952 separation examination was 
essentially normal.

The veteran's DD-214 Report of Separation from the Armed 
forces reveals that the veteran served in Korea during the 
Korean War.  His duty assignment was HQ and HQ Co 30th 
infantry regiment.  There is no evidence of an award showing 
combat service.

The report from the September 1997 VA examination gave a 
history of bilateral knee pain upon his return from Korea in 
1952.  No history of accident or injury, other than cold 
exposure during active duty was given.  Subjective complaints 
of daily aching and stiffness in the lower extremities were 
noted.  Examination of the knees revealed no edema of either 
knee, 2+ crepitus on flexion bilaterally, and a range of 
motion of 0 to 135 degrees bilaterally.  X-ray study of the 
right and left tibia and fibula demonstrated no evidence of 
fracture or deformity or bony erosion.  The summary rendered 
was that no abnormality was demonstrated in each tibia or 
fibula; however, if abnormality was suspected clinically in 
the knees or ankles, further evaluation could be obtained if 
clinically indicated.  Incidental finding included the 
presence of small retrocalcaneal spur bilaterally.   

On the occasion of his October 1998 videoconference hearing, 
the veteran testified that he injured both legs in a crushing 
accident during active duty.  He testified that he was 
crushed between two trucks, while trying to repair one of the 
trucks.  He acknowledged that he did not seek medical 
treatment following this accident because he was told by his 
commander that doing so would extend his stay in Korea.  He 
also testified that he was exposed to cold weather and harsh 
conditions while serving on active duty in Korea. 

Upon review of the foregoing, the Board finds that claims for 
service connection for residuals of injury to the left and 
right legs, and for a knee disability are not well grounded.  
There is no evidence of the veteran having symptoms related 
to leg and knee disorders during service.  Nor is there 
evidence of any injury resulting in the veteran's leg and 
knee complaints in the service medical records.  Finally, the 
report from the VA examination of September 1997 fails to 
show evidence of injury or other disability to the legs.  The 
clinical evidence from the September 1997 VA examination also 
shows no evidence of knee disorders apart from crepitus on 
flexion.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza, 7 Vet.App. at 505; Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet.App. 
141, 143 (1992).  The veteran has the burden to bring 
evidence to render plausible the existence of the disability 
for which he is claiming service connection in order to 
establish a well-grounded claim.  As none of the elements of 
Caluza have been satisfied in this instance, the veteran's 
claims of entitlement to service connection for residuals of 
injury to the left and right legs, and for a knee disorder 
are not well grounded, and must be denied.

Neck Disorder

The veteran contends that he is entitled to service 
connection for a neck disorder.  

The veteran's October 1950 preinduction examination revealed 
normal findings.  Service medical records contain no evidence 
of treatment for complaints related to a neck disorder.  His 
December 1952 separation examination was essentially normal.

The report from the September 1997 VA examination revealed a 
history of pain in the neck and a history of cold exposure.  
The veteran complained of daily aching in his neck.  On 
examination of the neck flexion was 45 degrees, extension was 
10 degrees, right rotation was 35 degrees and left rotation 
was 40 degrees.  Grip strength was 3+ and symmetrical.  
Tenderness of the paracervical muscles was noted on 
palpation, but no spasm was noted.  Upper extremity reflexes 
were normal and no neurosensory changes were noted.  The X-
ray study revealed mild spondylosis with bilateral neural 
foraminal encroachment at C3-C4, mild degenerative disc 
disease at C3-C4, a small calcification of the lower portion 
of the ligamentum nuchae felt to possibly be secondary to old 
injury; and incidental finding of a small right cervical rib.  

Upon review of the foregoing, the Board finds that a claim 
for service connection for a cervical spine disorder is not 
well grounded.  There is no evidence of the veteran 
experiencing symptoms related to a neck disorder or injury to 
the neck during service. 

As previously pointed out, all three prongs of Caluza must be 
satisfied in order for a well-grounded claim to exist.  In 
this case, there is no evidence of an inservice incurrence or 
aggravation nor is there competent medical evidence to 
establish a nexus between the veteran's current neck 
symptomatology and service.  Finally, there is no evidence 
showing that the veteran's current neck disorder is the 
result of osteoarthritis shown to have become manifest to a 
compensable degree within one year after discharge.  As the 
first and third elements of Caluza have not been satisfied in 
this instance, the veteran's claim of entitlement to service 
connection for a neck disorder is not well grounded, and must 
be denied.


Cramping in the Feet and Legs and Residuals of Frostbite

The veteran contends that he is entitled to service 
connection for cramping in the feet and legs and residuals of 
frostbite.  He alleges that he was exposed to severe cold 
conditions of 30 degrees below zero, while stationed in 
Korea.  He also alleges that he was subjected to a crushing 
injury to the legs on active duty.

The veteran's October 1950 preinduction examination revealed 
normal findings.  Service medical records contain no evidence 
of treatment for symptoms of the feet or legs.  There is also 
no evidence of treatment for cold exposure, or of an accident 
involving being pinned by a truck in the service records.  
The veteran's December 1952 separation examination was 
essentially normal.

The veteran's Form DD-214 Report of Separation from the Armed 
forces reveals that the veteran served in Korea during the 
Korean War.  His duty assignment was HQ and HQ Co 30th 
infantry regiment.  There is no evidence of an award showing 
combat service.

The report from the veteran's September 1997 VA foot 
examination gave a history of the veteran's feet getting cold 
while performing guard duty in Korea.  There was no history 
given of surgery on his feet.  The veteran stated that his 
feet hurt at rest and go to sleep when his body gets cold.  
Findings on objective examination included palpable pedal 
pulses, although both dorsalis pedis and posterior tibial 
pulses were very weak.  Capillary return was delayed.  
Neurologic examination of the feet revealed no peripheral 
sensory loss, except for vibratory response, which was 
minimally diminished.  The veteran was able to stand erect, 
and needed some assistance with rising.  He could squat with 
some assistance.  His feet were of normal appearance and 
function, with no deformity.  Secondary skin and vascular 
changes revealed normal skin integument and normal hair 
distribution.  Some pigmentation of the skin at the site of 
an old gunshot wound was noted.  X-ray study of the feet 
revealed small metallic densities in the mid and forefoot 
areas of the right foot.  A history of gunshot wound to the 
right foot after service was given.  The diagnoses were 
peripheral vascular disease, arterial, moderate and multiple 
metallic densities of the right foot, forefoot area following 
gunshot wound.

Regarding the veteran's claim for cramping of the legs and 
feet, his September 1997 VA orthopedic examination noted 
complaints of "tingling sensation" in his body when sitting 
for a period of time.  An examination of the soft tissue of 
the lower extremities revealed normal neurosensory 
examination and normal musculature.  Reflexes were 
symmetrical and toe and leg strength was normal. 

At his October 1998 videoconference hearing the veteran 
testified that he was exposed to harsh weather conditions 
while performing guard duty in Korea inservice.  He testified 
that his hands and feet became cold, and he attributed his 
foot complaints to this cold exposure.  He acknowledged that 
he didn't receive treatment for cold injuries on active duty.  
He also testified regarding a crushing injury to both legs 
that he claimed occurred inservice while he was working on a 
truck, which pinned him.  Again, he acknowledged that he 
didn't receive treatment following this incident.   

The report from the VA examination of September 1997 fails to 
show evidence of injury, cramping or other disability to the 
musculature of the legs or cramping problems of the feet.  
The only evidence of foot symptomatology shown is the 
residuals of a nonservice-connected gunshot wound of the 
right foot and peripheral vascular disease of both feet.  
There is no medical evidence that the veteran suffers any 
disability of the feet or legs that is related to cold injury 
or otherwise related to service.

As previously pointed out, all three prongs of Caluza must be 
satisfied in order for a well-grounded claim to exist.  In 
this case, regarding his claim for service connection 
cramping of the feet and legs there is no evidence of an 
inservice incurrence or injury resulting in such disability 
nor is there competent medical evidence revealing a current 
disability of this nature.  Regarding the veteran's claim for 
residuals of cold exposure, there is no evidence that the 
veteran was treated for cold exposure in service, nor is he 
shown to have served in combat which could give rise to 
consideration of his claim cold injury or other injuries 
under 38 U.S.C.A. § 1154 and 38 C.F.R. § 3.304.  Thus, there 
is no evidence of inservice incurrence of cold injury, nor is 
there competent medical evidence showing a nexus between any 
disability shown, to include the vascular deficiencies of the 
feet, and service. 

The Board has also considered the contentions of the veteran 
and, inasmuch as the veteran is offering his own medical 
opinion and diagnoses, notes that the record does not 
indicate that the veteran has any medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Furthermore, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded.  See Grottveit v. Brown, 5 Vet. App 91, 
93 (1993).

As none of the elements of Caluza have been satisfied in this 
instance regarding his claim for service connection for 
cramping of the legs and feet, the veteran's claims of 
entitlement to service connection for these disabilities are 
not well grounded, and must be denied.  As the first and 
third elements of Caluza have not been satisfied in this 
instance regarding his claim for service connection for cold 
injuries, to include a foot disability, the veteran's claim 
of entitlement to service connection for the same is not well 
grounded, and must be denied.


ORDER

The claims of entitlement to service connection for residuals 
of injuries to the left leg and right leg are denied as not 
well grounded.

The claim of entitlement to service connection for a neck 
disorder is denied as not well grounded.

The claim of entitlement to service connection for cramping 
of the feet and legs is denied as not well grounded.

The claim of entitlement to service connection for residuals 
of frostbite is denied as not well grounded.

The claim of entitlement to service connection for a knee 
disorder is denied as not well grounded.




REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The veteran contends in essence, that he is entitled to 
service connection for a back disorder, and that he is 
entitled to an increased (compensable) evaluation for his 
anal fissure.  He specifically alleges that his back disorder 
was caused by an inservice injury which occurred while 
lifting concrete.  He further maintains that his anal fissure 
residuals are more severe than currently evaluated and 
warrant a compensable evaluation.

The report from the veteran's October 1950 entrance 
examination revealed normal findings pertaining to the back 
and rectal areas.  Service medical records reveal that the 
veteran was treated for complaints related to his back in 
June 1951.  He gave a history of lifting concrete slabs three 
months earlier.  He was seen again in August 1951 and gave a 
history of the back having been injured while lifting prior 
to service, and of reinjury in service lifting the concrete 
blocks.  An assessment of an apparently unstable low back in 
the lumbosacral joint was made in August 1951.  Another 
service medical record from August 1951 assessed him with 
myocytes.  The report from his December 1952 separation 
examination was negative for any findings of a back disorder.

Service medical records reveal that the veteran was diagnosed 
with hemorrhoids and an anal fissure in November 1952.  He 
underwent an excision of the anal fissure and posterior 
sphincterectomy in November 1952.  His December 1952 
separation examination revealed no significant medical 
history.  

The report from a VA orthopedic examination conducted in 
September 1997, gave a medical history of the veteran having 
pain involving his low back shortly after his discharge from 
service.  A history of cold exposure was also given by the 
veteran.  The findings of back disorder in the service 
medical records were omitted from the medical history portion 
of this orthopedic examination.  Diagnoses of degenerative 
disc disease and degenerative joint disease of the lumbar 
spine were rendered.  X-ray findings of spondylosis with 
small marginal osteophyte formation of L1, L4 and L5 
vertebral bodies and rather large marginal osteophyte 
formations of L2 and L3 were noted, along with mild 
degenerative disc disease.  Spondyloloisthis of L5 due to 
spondylosis of L5-S1 was also noted on the X-ray findings, as 
were findings of mild degenerative joint disease in the S1 
joints.  There is no evidence of an opinion regarding any 
nexus between his current back disability and service.  The 
VA examination of September 1997 did not include an 
examination of the veteran's rectal area.  

Upon review of the evidence, the Board finds that the 
evidence is insufficient for the purposes of rendering a 
decision and that further development is warranted.  The 
examiner should be afforded an opportunity to review the 
service medical records and render a medical opinion as to 
whether or not there is a relationship between the inservice 
evidence of back disorders and the currently diagnosed back 
disorders.  

Regarding the veteran's claim for entitlement to an increased 
(compensable) evaluation for anal fissure residuals, the 
Board finds that an examination is necessary to determine the 
current level of disability.  The veteran's testimony from an 
October 1998  videoconference hearing held before a member of 
the Board, included averments that his rectal disorder 
includes constant problems with hemorrhoids, requiring 
prescription suppositories, and occasional episodes of 
leakage requiring padding.  The veteran also submitted 
evidence from October 1998 showing he was prescribed 
hydrocortisone rectal suppositories.  To the extent that 
these allegations raise the possibility of a compensable 
evaluation under Diagnostic Codes 7335 and 7336, further 
development is warranted.   
 
Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran to 
determine the names and addresses of any 
and all medical care providers who 
treated the veteran for his low back and 
rectal disorders, the records of which 
have not been already associated with the 
claims file.  After securing the 
necessary release, the RO should obtain 
these records.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made part of the claims folder.  If 
private treatment records are requested 
but not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain these records.  38 C.F.R. § 3.159 
(1998).
	
2.  Thereafter, the claims folder should 
be made available to the VA physician who 
examined the veteran regarding his low 
back claim in September 1997 for review.  
If this physician is no longer available, 
the claims folder should be forwarded to 
another appropriate specialist for 
review.  After reviewing the claims 
folder, the examiner(s) should render an 
opinion as to any relationship between 
the veteran's current diagnoses 
pertaining to his low back disability, 
and the findings and diagnoses reported 
concerning the inservice findings of back 
complaints in the service medical 
records.  Finally, if the current low 
back disability is not shown to have 
become manifest in service, the 
examiner(s) should render an opinion 
regarding whether the evidence of record 
indicates that the claimed disability, if 
due to osteoarthritis, was manifest to a 
compensable degree within one year of the 
veteran's December 1952 discharge from 
service.  The examiner's report should 
include a complete rationale for all 
opinions expressed.  If the examiner 
deems it necessary, an examination should 
be scheduled.  

3.  Thereafter, the veteran should be 
afforded a medical examination, by an 
appropriate specialist, to ascertain the 
extent of the veteran's disability due to 
his service-connected anal fissure 
residuals.  The claims folder and a copy 
of the appropriate diagnostic code(s) 
should be provided to the examiner prior 
to the examination.  All indicated tests 
should be accomplished and all clinical 
findings and subjective complaints should 
be reported in detail.  In conducting the 
examinations, the examiner should 
specifically describe any objective 
findings and subjective complaints.

4.  Following completion of the 
aforementioned development, the RO should 
reconsider the claims of entitlement to 
service connection for a back disorder 
and an increased (compensable) disability 
evaluation for an anal fissure.  This 
review should encompass information added 
to the claims file since the statement of 
the case was issued.  In the event that 
the benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.  

Thereafter the case should be returned to the Board for 
further appellate consideration.  The purpose of this REMAND 
is to further develop the record.  The Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 


